UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


JIHAD DHIAB, et al.,                           :
                                               :
                       Petitioners,            :
                                               :
                v.                             :       Civil Action No. 05-1457 (GK)
                                               :
GEORGE W. BUSH, et al.,                        :

                                              ORDER

        Upon consideration of the issuance of this Court’s Case Management Order #2, it is hereby

        ORDERED, that a Status Conference be scheduled for February 10, 2009 at 10:45 a.m.;

and it is further

        ORDERED, that on February 5, 2009 by 4:00 p.m., parties shall submit a Joint Status

Report. The Report shall address the progress of discovery, the status of any outstanding motions,

and raise any additional issues that the parties wish to discuss.



January 26, 2009                                       /s/
                                                       Gladys Kessler
                                                       United States District Judge


Copies via ECF to all counsel of record